                                                                                         E-FILED
                                                        Monday, 30 September, 2019 05:40:03 PM
                                                                    Clerk, U.S. District Court, ILCD

                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF ILLINOIS
                           SPRINGFIELD DIVISION


JAMAL SHEHADEH,                                     )
                                                    )
      Plaintiff,                                    )
                                                    )
 v.                                                 )         Case No. 19-3023
                                                    )
MACON COUNTY, et al.,                               )
                                                    )
      Defendants.                                   )


                           MERIT REVIEW OPINION

RICHARD MILLS, United States District Judge:

      Plaintiff Jamal Shehadeh, who is in the custody of the Bureau of Prisons, filed

a complaint in the Circuit Court for the 4th Judicial Circuit, Christian County,

Illinois, Case Number 2018-MR-175. He asserts claims pursuant to 42 U.S.C. §

1983. The Defendants removed the case to this Court.

      The Defendants request that the Court screen the Plaintiff’s complaint for

merit. Because the Plaintiff was in BOP’s custody when he filed his complaint, this

action is subject to the Prison Litigation Reform Act’s (PLRA) mandatory screening

requirement whether or not it was filed originally in federal court. See U.S.C. §

1915A(a).




                                         1
      Section 1915A requires the Court to identify cognizable claims stated by the

complaint or dismiss claims that are not cognizable. In reviewing the complaint, the

Court accepts the factual allegations as true, liberally construing them in the

Plaintiff’s favor. See Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013).

However, conclusory statements and labels are insufficient. “[A] complaint must

contain facts that are sufficient, when accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Alexander v. United States, 721 F.3d 418, 422 (7th Cir.

2013) (quoted citation omitted).

      Following a guilty plea to the manufacture of methamphetamine, the

Plaintiff was sentenced to 54 months in the custody of the Bureau of Prisons,

followed by a 6-year term of supervised release. The Petitioner is incarcerated at

McKean FCI in Lewis Run, Pennsylvania, and is scheduled to be released on

September 1, 2020.

      The Defendants named by the Plaintiff are Macon County, former Macon

County Sheriff Thomas Schneider and Sergeant Matthew Reynolds; in addition to

Sangamon County, former Sangamon County Sheriff Wes Barr and Brett Jackson

of the United States Marshals Service (USMS).

      In his complaint, the Plaintiff alleges that on July 14, 2016, Sangamon

County officials requested that the United States Marshals Service transfer the


                                            2
Plaintiff out of Sangamon County Jail. The Plaintiff alleges that USMS requested

that Macon County, Schneider and Reynolds take custody of the Plaintiff. On July

14, 2016, the Plaintiff was transferred to the Macon County Jail.

      The Plaintiff alleges the transfer occurred in response to and in retaliation for

the Plaintiff’s exercise of his right to petition the government for redress of

grievances.

      In a previous Complaint pursuant to 42 U.S.C. § 1983, the Plaintiff alleged

that multiple county jails and the United States Marshals Service retaliated by

transferring him to another facility for exercising protected First Amendment

conduct, such as filing grievances and pursuing litigation. See Shehadeh v. Downey,

et al., Case No. 18-3165-cv-RM-TSH, See Doc. No. 1-1. The Plaintiff alleged there

many of the same Defendants (and others not named in this suit) violated his

constitutional rights and rights under Illinois law.       That complaint includes

allegations related to the July 14 2016 transfer. In a Merit Review Opinion of

October 22, 2018, the Court dismissed Case Number 18-3165 for failure to state a

claim, finding that Plaintiff’s claims there were part of the same operative facts as

previous lawsuits and were thus barred by res judicata.

      The Court concludes that each of the Plaintiff’s claims are barred by res

judicata. Res judicata, or claim preclusion, prohibits a party from relitigating


                                          3
matters that were fully litigated, or could have been fully litigated, in a previously

adjudicated cause of action. Groesch v. City of Springfield, Ill., 635 F.3d 1020,

1029 (7th Cir. 2011). In Illinois, res judicata applies when: (1) there is a final

judgment in the first suit; (2) there is identity of the causes of action based on the

operative facts; and (3) there is an identity of parties or parties that are in privity

with one another. See Czarniecki v. City of Chicago, 633 F.3d 545, 548 (7th Cir.

2011).

      This lawsuit is essentially the same as Case Number 18-3165, which was the

same as two previous lawsuits, including Shehadeh v. Downey, et al., Kankakee

Co. Case. No. 16 L 107 (Feb. 28, 2017); Shehadeh v. Hervas, Condon, and

Bersani, P.C., et al., Kankakee Co. Case No. 17 L 20 (July 28, 2017), which have

been dismissed. The Plaintiff could have and did assert the same claims in at least

three previous lawsuits.

      The Court finds that all of those claims were part of the same operative facts

and are barred by res judicata. Accordingly, the case will be dismissed for failure

to state a claim upon which relief may be granted.

      Because the Plaintiff has previously filed the same action against these

Defendants, this case is counted as a strike pursuant to 28 U.S.C. § 1915A(b)(1)

and 28 U.S.C. § 1915(g). The Plaintiff is precluded from filing further civil

litigation in federal court without prepaying all required fees or meeting the


                                            4
imminent danger standard of § 1915(g). See Lewis v. Sullivan, 279 F.3d 526, 527

(7th Cir. 2002).

      Ergo, this case is Dismissed pursuant to 28 U.S.C § 1915A(b)(1).

      The Clerk will terminate any pending motions.

      To the extent that any state court proceedings are pending in Christian

County in connection with Shehadeh v. Macon County, Case No. 2018-MR-175,

those proceedings shall be terminated.

      Pursuant to 28 U.S.C. § 1915(g), because this is his third strike, the Plaintiff

is precluded from filing further civil litigation in federal court without prepaying

all required fees or meeting the imminent-danger standard.

      The Clerk will enter judgment and terminate this case.

ENTER: September 30, 2019

      FOR THE COURT:
                                                     /s/ Richard Mills
                                                     Richard Mills
                                                     United States District Judge




                                           5
